Citation Nr: 0100290	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted the veteran's claim of 
entitlement to service connection for pes planus at a 10 
percent evaluation.  A notice of disagreement was received in 
September 1999.  A statement of the case was issued in 
October 1999.  A substantive appeal was received from the 
veteran in October 1999. 


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's bilateral pes planus, 
currently evaluated as 10 percent disabling.

The Board notes that the veteran has been seen many times for 
foot trouble since at least as early as 1989.  The various 
reports of private and VA outpatient treatment records, 
however, differ in the diagnoses to which they attribute the 
veteran's bilateral foot pain.

As the veteran has various diagnoses related to his feet, to 
include pes planus, plantar fasciitis, gout, and 
claudication, the Board is of the opinion that a VA 
examination should be conducted to help determine which of 
the veteran's foot problems are related to his service 
connected pes planus, and which, if any, are due to other 
intervening non-service connected problems. 

Accordingly, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all recent medical care 
providers who have treated the veteran 
for any foot condition.  After 
securing any necessary release(s), the 
RO should obtain the records which 
have not previously been obtained.  If 
the search for any of the requested 
records yields negative results, that 
fact should clearly be documented in 
the veteran's claim file, and he 
should be so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
orthopedic examination to determine 
the severity and etiology of his foot 
condition(s).  All necessary tests and 
studies should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this remand, must be made available 
to, and be reviewed by, the examiner.  
The examination report should reflect 
consideration of the veteran's 
documented and reported history.  
Also, the examiner should offer 
opinions as to what foot symptoms are 
due to or aggravated by his service 
connected bilateral pes planus (as 
opposed to any disease or injury that 
occurred outside of service).  
Specific reasons should be given for 
the examiner's opinions.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

6. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



